DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is further rejected as indefinite. The claim discloses: “the geographic location includes an altitude”. The claims do not provide any special programming, code, or algorithms and as such, there is no indication that the language of claim 8 further defines the tool of claim 1 in any discernable manner. There is no reason to believe that any generic computer and/or controller would not be naturally capable of including altitude information in location data, and therefore it is not evident that this language further defines the generic memory and processor of claim 1. As such one cannot determine the scope or metes and bounds of the claim. 
 Claim 9 is rejected as indefinite for the same reasons as claim 8. The claim discloses: “the altitude corresponds to a floor of a building”. There is no way to surmise how this information defines the tool of claim 1.
Claim 13 is further rejected as indefinite for the same reasons as claim 8. The claim discloses: “the data processing system determines a street address based on the record.” As in claims 8 and 9, this language does not clearly define the scope or metes and bounds of the claimed tool, and thus one cannot know how the claim is intended to further limit the tool of claim 11.
Claim 16 is also further rejected as indefinite because the claim is disclosed as depending from itself: “16. (New) The tool of claim 16,” (line 1). It appears likely that the intention was for the claim to depend instead from new claim 15; however, it is improper for the Examiner to read limitations into the claim and therefore it is indefinite because the dependency of the claim cannot be confidently ascertained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosani, in view of Coffland et al. (US 9,256,220 B1).
Regarding claim 1, Rosani discloses a tool (par. 0020) comprising: a tool frame (1); an actuator (6, 12) disposed on the tool frame; a working surface (14) adapted to shape a workpiece when the working surface is moved in a working direction relative to the tool frame, wherein the actuator is connected with the working surface and adapted to drive the working surface in the working direction (figs. 1-4; pars. 0020, 0026, 0044-0046); a force sensor (one or more of 22, 23, 24) adapted to measure a force applied by the working surface on the workpiece (pars. 0032 and 0053); a location detector (34) connected with the tool frame to determine a geographic location of the tool (par. 0020); a memory (“memory”: par. 0076); and a processor (“CPU”: par. 0076) connected with the memory, the actuator, the force sensor, and the location detector, wherein, in response to an activation signal, the processor causes the actuator to move the working surface in the working direction, monitors the force sensor and the location detector, and records the force and the location in the memory (pars. 0036-0037 and 0074-0076). Rosani, however, does not disclose a flag switch, wherein activation of the flag switch records a flag in the memory associated with the force and location.
Coffland teaches that it is well known to provide a related tool (44) having a force sensor (50) adapted to measure a force applied by the working surface on the workpiece (figs. 4 and 11-12; cols. 5-6, lines 66-67 and 1-55); a location detector (20 including 28) connected with the tool frame to determine a geographic location of the tool (figs. 1 and 4-8; col. 5, lines 11-30 and 56-65); and a flag switch (“transmit switch (not shown)”) (col. 10, lines 9-26); wherein activation of the flag switch records a flag in the memory associated with the force and location (figs. 4-5, 9 and 24-25; col. 9, lines 12-33; cols. 9-10, lines 43-67 and 1-26).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Rosani to incorporate the flag switch and generated flag associated with position and force data from Coffland. As detailed in the Abstract of Rosani, the intent of that invention is to provide a tool which generates traceability data sets. Further, Rosani specifically details generating force and location data. As such, simply incorporating a flag switch to associate a flag with the desired useful data would have been routine and would have predictably enhanced the tool reliability and functionality tracing. These known advantages to the old switch and flag of Coffland would have been obvious and PHOSITA would have known that incorporating them in the well-known tool of Rosani could be performed with reasonable expectation of success. Moreover, there is no indication in the instant application that any surprising results were derived or that any special structures were devise in order to use this old feature of Coffland in the well-known tool of Rosani.
Regarding claim 2, Rosani in view of Coffland teaches the method of claim 1 as detailed above, and Rosani further discloses that the actuator comprises a piston (12) connected with the working surface and a hydraulic system (hydraulic pump 11) in fluid communication with the piston, wherein the force sensor comprises a pressure sensor  (22) in fluid communication with the hydraulic system, and wherein the processor monitors a signal from the pressure sensor to determine the force (figs. 4-6; pars. 0031, 0044-0046, 0049, 0054-0055 and 0074-0076).
Regarding claim 3, Rosani in view of Coffland teaches the method of claim 1 as detailed above, and Rosani further discloses that the working surface comprises a crimping surface and the workpiece comprises an electrical crimp connector and a conductor (fig. 4; pars. 0026 and 0044-0046).
Regarding claim 4, Rosani in view of Coffland teaches the method of claim 1 as detailed above, and Rosani further discloses that the location sensor comprises a global navigation satellite system (GNSS) receiver (GPS receiver is a GNSS receiver, as GNSS encompasses all celestial satellite positioning systems) (par. 0020).
Regarding claim 5, Rosani in view of Coffland teaches the method of claim 4 as detailed above, and Rosani further discloses that the GNSS receiver comprises an antenna module (31 and/or 35) positioned near a surface of the tool frame to receive radio frequency signals from one or more of Global Positioning System (GPS), Next Generation Operational Control System (OCX), Global Navigation Satellite System (GLONASS), BeiDou Navigation Satellite System (BNS), Quasi-Zenith Satellite System (QZSS), Galileo Positioning System operated by the European Union, and India Regional Navigation Satellite System (NAVIC) (GPS: par. 0020).
Regarding claim 6, Rosani in view of Coffland teaches the method of claim 2 as detailed above, and Rosani further discloses that the force comprises a maximum force applied during the movement of the working surface (pars. 0020 and 0032).
Regarding claim 7, Rosani in view of Coffland teaches the method of claim 6 as detailed above, and Rosani further discloses that the force comprises a series of forces (work cycles have at least zero force and maximum force, and the forces applied in between and are being monitored as “in progress”) applied by the working surface on the workpiece during the movement of the working surface (pars. 0010, 0020, 0040-0044).
Regarding claim 10, Rosani in view of Coffland teaches the method of claim 1 as detailed above, and Rosani further discloses that the force and location are stored as a data record in the memory and wherein a plurality of such data records are stored in the memory, wherein the tool further comprising a data processing system (31, 33, 35) in signal communication with the memory, and wherein the plurality of records is transferred from the memory to the data processing system (par. 0020, 0036-0039 and 0076). Coffland further teaches that the force, location and flag are stored as a data record in the memory (col. 9, lines 12-33; cols. 9-10, lines 43-67 and 1-26). Please refer to claim 1 regarding the rationale for combination of references.
Regarding claim 11, Rosani in view of Coffland teaches the method of claim 10 as detailed above, and Rosani further discloses that the data processing system comprises a filter (“electronic processor program”) for applying one or more criteria to select one or more of the records and a display (18) to display the selected records (pars. 0076-0078).
Regarding claim 12, Rosani in view of Coffland teaches the method of claim 11 as detailed above, and Coffland further teaches that it is well known that the criteria is the presence of the flag in one or more of the plurality of data records and wherein the displayed selected record include the flag (figs. 4-5, 9 and 24-25; col. 9, lines 12-33; cols. 9-10, lines 43-67 and 1-26). Please refer to claim 1 regarding the rationale for combination of references.
Regarding claim 14, Rosani in view of Coffland teaches the method of claim 11 as detailed above, and Rosani further discloses that the processor comprises a clock and wherein the processor records a clock time along with the force and location in the memory and wherein the clock time is stored in the record (pars. 0010-0011 and 0020).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rosani in view of Coffland, further in view of Kahle et al. (US 2013/0138465 A1).
Regarding claims 8 and 9, as best understood, Rosani in view of Coffland teaches all of the elements of the current invention as detailed above with respect to claim 1. Rosani and Coffland, however, apparently do not teach that the geographic location includes an altitude, and wherein the altitude corresponds to a floor of a building.
Kahle teaches that it is well known to provide a computer and controller for processing and transmitting tool information (Title; Abstract), capable of determining geographic location information, and wherein the geographic location includes an altitude corresponding to a floor of a building (figs. 1-4; pars. 0026-0027 and 0055).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the current invention of Rosani to incorporate the use of altitude information, including building floor information of Kahle. This feature is considered to be a routine consideration for any GNSS or GPS enabled device, and would have required no special programming nor would its use present any surprising results. The data, including altitude and building floor information would have been obvious to collect and use in a device intended to determine location of a tool, as is the intention in Rosani. PHOSITA would have realized that the off-the-shelf location device and computer of Kahle could be readily employed in the old tool of Rosani with a reasonable expectation of success.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rosani in view of Coffland, further in view of Burch et al. (US 9,466,198 B2).
Regarding claim 13, as best understood, Rosani in view of Coffland teaches all of the elements of the current invention as detailed above with respect to claim 11. The modified Rosani, however, apparently does not teach that the data processing system determines a street address based on the record.
Burch teaches that it is well known to provide a computer and controller for processing and transmitting tool information (Title; Abstract), capable of determining geographic location information, wherein the display comprises a map and wherein a graphic representation of the selected record is displayed on the map, and the data processing system determines a street address based on the record (figs. 1-5C; cols. 7-8, lines 45-67 and 1-11; col. 8, lines 23-33; col. 9, lines 1-20; col. 12, lines 28-45).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Rosani to incorporate the displaying of location information including a street address on a map of Burch. This is an old and well-known standard feature on the generic GPS devices of the prior art and would have been a routine consideration for including in the tool of Rosani. Though Rosani does not mention the map or address, PHOSITA would have known that the computer, GPS receiver and display of Rosani would be naturally expected to be capable of and configured to display a map and street address of the tool it has located. To use the old map and address information capability from Burch with the well-known tool of Rosani would have required only routine skill in the art and would have been done with reasonable expectation of success.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as they are currently being used in the instant rejection. Rosani is not relied upon to disclose or teach the newly added flag switch or flag associated with pressure and location data limitations, thus the arguments directed to the applicability of Rosani in anticipation of those limitations are moot.
Further, the Applicant has drawn conclusions from limitations in the specification, which are not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. 
Regarding the Applicants arguments with respect to the 112(b) rejections of the dependent claims, respectfully, those assertions are not compelling. The limitations are indefinite because it is impossible to know how they are intended to further limit the claimed product, as they only recite intended functions without differentiating the structure of the product in any way. This includes a lack of programming, code or algorithms in the claims. Thus, the reader cannot know how they modify the product of claim 1. The Applicant has argued that a generic computer system could not perform the recited functions, which supports the Examiner’s position, because the claims do not contain information as to how the intended functionality defines over a generic computer, and the argument asserts that special programming would be required, though that programming is absent from the claims. Accordingly, the rejection is held to be proper and is maintained.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Presuming claim 16 is intended to depend from claim 15, it would also be allowable if rewritten to overcome the 112(b) rejection.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not reasonably disclose or teach all of the limitations of claim 15 in conjunction with those of claim 1. Specifically, the prior art discloses freezing or stopping the actuator in response to continual motor run time, low battery life, overall use time as compared to a total use time threshold and time expected to crimp or compress a workpiece. However, the prior art does not disclose or teach a data processing system in signal communication with the processor, wherein the data processing system communicates a time to freeze parameter to the processor, wherein the processor determines an elapsed time since a communication was received from the data processing system and, if the elapsed time is greater than the time to freeze parameter, the processor deactivates the actuator. The closest to such a disclosure is in Di Troia (US 5,657,417) which discloses that “The means for supplying electricity is adapted to supply electricity to the timer for a limited period of time after activation of the timer. When the user actuated switch is not being actuated by a user, and upon the end of the limited period of time, supply of electricity to the timer and the voltage monitor is stopped by the trigger control”. However, this is not the same as deactivating the actuator in response to a lack of communication signal exceeding a time to freeze threshold.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the concurrently mailed PTO-892, as all of those cited references are considered to be pertinent to the claimed invention. Of those prior art listings, Kusakawa (US 2017/0162035 A1) discloses limitations closely related to the newly added flag switch and flag associated with pressure and location data (fig. 5; pars. 0101, 0108 and 0111-0116).
Additionally, Pellenc (US 8,089,247 B2) is held to disclose limitations related to at least claims 15 and 16 (cols. 3-4, lines 66-67 and 1-12; col. 10, lines 29-45).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729